Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities:
The status of parent patent applications 17/128,297; 13/885,966; and 12/977,947 need to be updated in paragraph [0001].   
In formula 8, the number from which x and y are subtracted is missing from “RE3+(-x-y)” and the variables “1x” and “RE22+” are not defined. Finally, paragraph [00123] defines “RE24+” but this variable does not appear in formula 8. In formula 40, variables “12a” and “12b” should be “12x” and “12y”, respectfully. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The subject matter of claim 11, which teaches a scintillation compound comprises at least about 10 ppm atomic of a rare earth silicate in a tetravalent state, is nowhere found in the specification nor in any of the parent applications. Thus the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 teaches a scintillation compound comprising a host matrix comprising a trivalent metal element, where at least a portion of the trivalent metal is replaced by at least 10 ppm atomic of a divalent rare earth element. The specification, in paragraphs [0032]-[0038] and in formulas 8, 22, 29, 31, 33, 35, 37, 40, 42, 45, 47, 49, 52, 54, 56, 58, 60, 62, 72, 74, 76, 78, 80, 82, 84 and 86 and the parent applications teach scintillation compounds comprising a host matrix comprising a trivalent metal element, where at least a portion of the trivalent metal is replaced a divalent rare earth element and a tetravalent metal element, where the amount of divalent rare earth element in the compound is at least 10 ppm atomic. There is no teachings or suggestion in the specification or the parent application of the claimed compounds where the trivalent metal in the host is partially replaced by only a divalent are earth element as claimed. Thus the claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim, as written, teaches a scintillation compound comprises at least about 10 ppm atomic of a rare earth silicate in a tetravalent state. This teaching is indefinite since rare earth silicates are not ions and thus cannot be present in tetravalent state. Based on the teachings in the specification, it appears the claimed is missing the element in the rare earth silicate which is in a tetravalent states at a concentration of at least 10 ppm atomic of the scintillation compound. Due to the indefiniteness of this claim, a reasonable search of the prior art for the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the examiner cannot be made. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
This claim teaches the scintillation compound of claim 1 is used within a radiation detection apparatus, a positron emission tomography scanner, a laser device or an optical storage device. These intended uses do not result in any compositional difference in the compound between the different uses. Tus these intended uses do not further limit or define the compound of claim 1.
Applicant may cancel the claim,  rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9-16 of U.S. Patent No.9,868,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented scintillation compounds suggest that claimed in this application. The scintillator compounds of patented claims 9 and 12-16 clearly teach the compounds of claims 1, 3, 5 and 8. The teaching in patented claim 14 that the codopant is an alkaline earth metal suggest that it can be calcium, as claimed in claim 10. The formula of patented claim 16, which is the formula for the compound of claim 12, teaches the amount of cerium represents 0.01 mol% to less than 10 mol% of all the rare earths included in the scintillator and the formula indicates that Ln reads upon the claimed “any other rare earth other than cerium”. This taught amount of cerium falls within the range of claim 4. Depending on the divalent alkaline earth metal and the trivalent metal codopants and their amounts taught in claim 16, the mass of the codopants can be less than the mass of cerium in the patented compound. Thus the patented claims suggest the subject matter of claim 6. Thus patented claims 9 and 12-16 suggests the scintillation compound of claims 1, 3-6, 8 and 10 of this application. Since the patented compound has a composition and properties meet or suggest the compound claimed in this application, one of ordinary skill in the would expect that the patented compound of claim 16 to have color coordinates in the CIELAB space which at least overlap those claimed n claim 7 of tis application, absent any showing to the contrary. 
The combination of the teachings in claims 9, 10 and 12 suggests to one of ordinary skill in the art that the patented compound of claim 12 can have a ratio of tetravalent rare earth element to the divalent dopant M of at least approximately 1:90 and thus suggest the subject matter or claim 9 of this application. 
While patented claims 9 and 12 do not teach the patented compound is used within a radiation detection apparatus, a positron emission tomography scanner, a laser device or an optical storage device, the patented compound is the same as that in claim 2 of this application. Therefore the patented compound is capable of performing the claimed intended use, thus meets the limitations of claim 2.
Finally, patented claims 1 and 6 clearly teach the compounds of claims 1, 2 and 5 and suggests that of claim 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/136116.
	This reference teaches a luminous garnet compound, which can be used as a scintillator, having the formula (Y1-w-2x-yGdwEu2+xMxREy)3(Al1-zGaz)5O12, where 0<x<0.1, 0<y<1, z is 0-1 and 0<z<1-2x-y, where M is Si and/or Zr, and RE is preferably at least one of Ce, Sm or Tb. The taught amount of divalent europium overlap the claimed amount of divalent rare earth element and the taught divalent europium partially replaces trivalent yttrium, which part of the garnet host. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. Thus the taught compound suggests the claimed compound and the teachings that the taught compound can be used as a scintillator means the taught compound is a scintillating compound. The reference suggests the claimed compound. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/22/22